Citation Nr: 1024181	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  07-13 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to the service-connected posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from August 1962 to October 
1966.



This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in pertinent part, denied service connection for 
hypertension and for heart problems with heart palpitations, 
dizziness, and coronary artery disease.  The Veteran filed a 
notice of disagreement as to both issues, and a statement of 
the case (SOC) was issued in April 2007 as to both issues.  
In July 2007, the Veteran's representative, on behalf of the 
Veteran, submitted a document regarding the claim for 
hypertension as secondary to PTSD, and this was accepted by 
the RO as a substantive appeal in lieu of VA Form 9 on that 
issue only.  

The Veteran did not submit a substantive appeal (VA Form 9), 
or other document in lieu of VA Form 9, with regard to the 
claim for service connection for heart problems.  Thus, that 
issue is not properly before the Board at this time.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's 
hypertension is related to his active military service or any 
incident thereof, that it was manifested within one year of 
separation from service, or that it is the result of his 
service-connected PTSD, on either a causation or aggravation 
basis.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
cannot be presumed to have been so incurred, and is not shown 
to be due to, the result of, or aggravated by the service-
connected PTSD.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) previously held that any error in VCAA notice should 
be presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders 
v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court (Sup. Ct.) has recently reversed that decision, finding 
it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which 
provides that, in conducting review of a decision of the 
Board, a court shall take due account of the rule of 
prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the 
claimant of the information and evidence necessary to 
substantiate the claim - the burden of proving harmful error 
must rest with the party raising the issue, the Federal 
Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in July 2005 that fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

Further, in a January 2008 letter, the RO advised the Veteran 
of how disability ratings and effective dates are assigned.  
See Dingess v. Nicholson, supra.  In any event, and as will 
be discussed in further detail in the following decision, the 
Board finds that the evidence of record does not support the 
Veteran's service connection claim.  Thus, any notice error 
with regard to the assignment of ratings and effective dates 
is not prejudicial.  

In any event, the Veteran has not demonstrated any error in 
VCAA notice.  Therefore the presumption of prejudicial error 
as to such notice does not arise in this case.  See Sanders 
v. Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the Veteran.

Moreover, the Board finds VA has satisfied its duty to assist 
the Veteran in the development of the claim.  The RO has 
obtained the Veteran's VA treatment records, and in July 
2007, he underwent a VA examination pertinent to the 
secondary service connection aspect of his claim.  The Board 
finds that the July 2007 VA examination is adequate, as it 
included a review of the claims folder and a history obtained 
from the Veteran.  Examination findings were reported, along 
with diagnoses/opinions, which were supported in the record.  
The examination report is therefore deemed adequate for 
rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 
310-11 (2007).  

The Board acknowledges that the Veteran has not been afforded 
a VA examination to address whether his hypertension is 
directly related to service.  In that regard, the Board finds 
insufficient evidence of an event, disease, or injury in 
service upon which a VA examiner's opinion could be based to 
establish an etiology related to service.  Further, the 
Veteran's own assertions as to a relationship between the 
claimed disorder and service have been insufficiently 
specific, have been unsupported by corroborating evidence, 
and have herein been found to be outweighed by the absence of 
documented complaints or prior assertions of claimed 
disability, despite ample opportunity for him to provide 
support or greater specifics to support his assertions.  
Thus, the Board finds that the information and competent 
medical evidence of record, as set forth and analyzed below, 
contains sufficient competent medical evidence to decide the 
claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003) (there must be some evidence of a 
causal connection between the alleged disability and the 
veteran's military service to trigger VA's obligation to 
secure a medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).

In conclusion, it appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of this claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The United States Court of Appeals for Veterans 
Claims (Court) has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II. Factual Background and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The Court has held that the 
presence of a chronic disability at any time during the claim 
process can justify a grant of service connection, even where 
the most recent diagnosis is negative.  McClain v. Nicholson, 
21 Vet. App. 319 (2007).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as hypertension, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).

Secondary service connection may be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any 
increase in severity of a non-service-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progress of the non-service-connected condition, will be 
service connected.  However, VA will not concede that a non- 
service-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the non-service-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the non-service-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 
C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b).

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) 
(2009)).  To whatever extent the revised regulation may be 
more restrictive than the previous one, the Board will afford 
the veteran review under both the old and new versions.  See 
VAOPGCPREC 7-2003.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

The Veteran essentially contends that his hypertension was 
caused by his service-connected PTSD.  The Board will also 
consider herein whether his hypertension may be directly 
related to service.  

Initially, the Board notes that a current disability has been 
shown by VA treatment records.  Brammer v. Derwinski, supra.  

Service treatment records (STRs) show that in January 1964 
the Veteran was referred for examination after he reported 
for PRT physical and his blood pressure was 142/102, and two 
days later was 150/82.  It was noted that he was only 
18 years old.  At that time his blood pressure was 118/90.  
He returned later in the day and had multiple blood pressure 
readings taken over a two and a half hour period, during 
which he alternated between sitting and laying down.  The 
assessment was that he was qualified for PRT.  His STRs are 
otherwise negative for a report of or finding of 
hypertension, including on his enlistment and separation 
examinations.

VA treatment records show that the Veteran was seen as a new 
patient at the Tulsa Outpatient Clinic in February 2005, and 
at that time he reported a history of hypertension.  In March 
2005 he underwent an environment examination at the Muskogee 
VAMC which showed a past history of adult illnesses including 
"HTN 1966".  The assessment in March 2005 included 
hypertension.  

What is missing for the claim for direct service connection 
is competent medical evidence of a link between the Veteran's 
hypertension and active service.  Here, he has not submitted 
or identified any medical opinion or other medical evidence 
regarding an etiological relationship to service that 
supports such a claim, and as noted above, the Board has 
concluded that obtaining a VA examination is not necessary to 
decide this direct theory of entitlement to the claim.  And 
while the Veteran's is certainly competent to report he has 
had elevated blood pressure readings, he is not competent to 
report that he has hypertension related to service.  38 
U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); 
Jandreau, supra; Buchanan, supra; Espiritu, supra.

Further, the Veteran does not appear to have been diagnosed 
with hypertension until many years after service.  In light 
of this evidentiary posture (including in consideration of 
the evidence of record; the length of time between the 
Veteran's discharge from service and the first medical 
notations of hypertension; and the absence of any medical 
opinion suggesting a causal link between hypertension and 
service), the Board finds that the preponderance of the 
evidence is against the claim of direct service connection 
for hypertension.  

With regard to the claim for secondary service connection, 
the Board notes that two separate VA medical providers have 
addressed whether the Veteran's hypertension is causally 
related to a service-connected disability - namely PTSD, 
resulting in two conflicting opinions.  38 C.F.R. §§ 3.303, 
3.310.  

VA treatment records show that in May 2007, the Veteran was 
seen by a VA physician's assistant for follow-up on his 
palpitations and lipids.  After performing a physical 
examination, the VA physician's assistant opined that it was 
"as likely as not that [the Veteran's] hypertension is 
related to his long standing PTSD".  

A VA examination report shows that in July 2007, the Veteran 
was seen for evaluation of his hypertension.  He reported 
having hypertension for several years, and had started taking 
medication approximately fifteen years prior.  The diagnosis 
was essential hypertension controlled on medication.  The VA 
examiner opined that the Veteran's essential hypertension was 
"less likely" due to his PTSD, noting that the risk factors 
for his hypertension include chronic tobacco smoking, 
hyperlipidemia, and history of chronic, irregular heart 
rhythm and increased body mass index.  The examiner indicated 
that PTSD does not cause hypertension disease, but that PTSD 
might cause a transient increase in heart rate and blood 
pressure, which lasts only a few seconds to a few minutes, 
but would not cause chronic hypertensive disorder.  

With regard to these two VA provider's opinions, the Board 
notes that when there is conflicting evidence in the record 
regarding whether the Veteran's currently claimed disorder is 
service-connected, it is the responsibility of the Board to 
weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the same 
and, in so doing, the Board may accept one medical opinion 
and reject others.  Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
The Board is mindful that it cannot make its own independent 
medical determinations, and that it must have plausible 
reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans, supra; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the 
weight to be accorded the various items of evidence in this 
case must be determined by the quality of the evidence, and 
not necessarily by its quantity or source.

In weighing the two VA medical provider opinions, the Board 
concludes that the one rendered in July 2007 is more 
persuasive and probative than the May 2007 opinion.  First, 
the opinion in July 2007 included a review of the claims 
folder, as well as citations to specific relevant items in 
the claims file. In July 2007, the VA examiner rendered the 
opinion and provided supporting rationale, including 
addressing the other possible etiologies/risk factors for 
hypertension.  Thus the Board finds that the July 2007 
opinion is well reasoned and based on an objective, 
independent review of the relevant evidence and clinical 
evaluation.  Thus, it has the proper factual foundation and, 
therefore, is entitled to significant probative weight.  See 
Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 
Vet. App. 177 (1993).  

On the other hand, the May 2007 VA physician assistant's 
opinion is conclusory, without supporting rationale and 
without an indication that the VA physician's assistant had 
reviewed the Veteran's claims folder or medical history.  
And, while the Court has clarified that review (or lack of 
review) of the claims file is not dispositive of the 
probative value of a medical nexus opinion, such review is 
nonetheless deserving of consideration when, as here, there 
is relevant evidence in the claims file which may affect the 
nexus outcome offered by the examiner upon consideration of 
the evidence in the file.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  Thus, the Board concludes that the 
July 2007 VA examiner's opinion is more persuasive and 
probative than the May 2007 opinion.  

The Board recognizes that the Veteran has sincerely contended 
that his hypertension is related to his service-connected 
PTSD.  As noted above, lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation, but the Board does not believe that the etiology 
of hypertension is subject to lay diagnosis.  Jandreau, 
supra.  That is to say, the Board finds no basis for 
concluding that a lay person would be capable of discerning 
whether current hypertension had an onset in service or is 
related to PTSD, in the absence of specialized training, and 
the Veteran has not established any specialized training for 
such qualifications.

The preponderance of the evidence is therefore against the 
claim of service connection for hypertension on both a direct 
basis and as secondary to the service-connected PTSD.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for hypertension, including as secondary 
to the service-connected PTSD is denied.



____________________________________________
Theresa M. Catino
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


